1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9
     TONY ROBERTS,                                      CASE NO. 15cv1871-LAB (BLM)
10                                       Plaintiff,
                                                        ORDER:
11                        vs.
                                                        DENYING DEFENDANT’S MOTION IN
12   S. HENSLEY, et al.,                                LIMINE TO HAVE PLAINTIFF
13                                  Defendants.         SHACKLED AND IN PRISON GARB
                                                        [Dkt. 112];
14
                                                        GRANTING PLAINTIFF’S MOTION TO
15
                                                        ALLOW PLAINTIFF TO WEAR
16                                                      CIVILIAN CLOTHES WITHOUT
                                                        HANDCUFFS OR SHACKLES [Dkt.
17                                                      119]
18
19          Defendant N. Sabati moves in limine for an order requiring Plaintiff Tony Roberts,

20   an inmate currently incarcerated with the California Department of Corrections and

21   Rehabilitation (“CDCR”), to be shackled and appear in prison garb during his upcoming

22   trial. Dkt. 112. Roberts opposes the motion and brings a competing motion to allow him

23   to appear in civilian clothing and free of shackles. Dkt. 119.

24          The parties addressed this same issue at the pretrial conference, and the Court

25   noted that “absent a compelling reason, the Court will not permit [Roberts] to be shackled

26   or appear in prison garb.” Dkt. 100. The Court’s position has not changed. Shackling an

27   inmate in a civil action is the exception in this Circuit, not the rule. See, e.g., Brown v.

28   Kavanaugh, 2013 WL 1124301, at *2 (E.D. Cal. 2013) (“When a civil action involves an



                                                  -1-
1    inmate, the court should be wary of requiring the inmate to appear in restraints.”) (citing
2    Tyars v. Finner, 709 F.2d 1274, 1284–85 (9th Cir.1983)). Two factors guide the district
3    court in deciding whether an inmate should appear in shackles: “First the court must be
4    persuaded by compelling circumstances that some measure was needed to maintain the
5    security of the courtroom. Second, the court must pursue less restrictive alternatives
6    before imposing physical restraints.” Morgan v. Bunnell, 24 F.3d 49, 51 (9th Cir.1994).
7           Defendant points to several circumstances that, in her view, warrant shackling
8    here. First, Roberts is serving a life sentence for a series of violent felonies, including
9    attempted murder, assault with a firearm on a peace officer, kidnapping to commit
10   robbery, and robbery. Second, Roberts has received three prison “rules violation reports”
11   while incarcerated. Two of these incidents involved fighting and the other involved
12   making lewd comments to an officer. Finally, Defendant argues that Roberts “could
13   scare, threaten, or injure the court staff, jurors, attorneys trying the case, or correctional
14   officers while trying to flee. If [Roberts] is able to successfully flee, by for example, taking
15   someone hostage, then he will be a danger to the public at large.”
16          The Court does not dispute that Roberts’ underlying offenses are serious, but they
17   also occurred nearly 30 years ago. Roberts is now 61 years old and is well-removed from
18   his underlying offenses. The Court finds that given the age of his crimes, Roberts’
19   underlying offenses do not provide compelling circumstances that warrant shackling. His
20   three prison disciplinary violations likewise do not suggest that Roberts is likely to commit
21   violence while in the courtroom.
22          Even if these factors did provide a compelling reason to have Roberts shackled,
23   the increased presence of law enforcement presents a “less restrictive alternative” that is
24   suitable to keep order in the courtroom. Defendant’s counsel has informed the Court that
25   two sworn law enforcement officers employed by the CDCR will accompany Roberts to
26   court and will be present at all times while the trial is underway. The Court finds that this
27   arrangement will be adequate to manage any unexpected court security threat
28



                                                  -2-
1           The Court will also permit Roberts to appear in civilian clothing. This clothing is to
2    be provided to him by his attorneys each morning. While the Court acknowledges that
3    appearing in prison garb might make Roberts easier to capture in the event he flees, this
4    remote risk is significantly outweighed by the prejudicial effect of forcing him to appear
5    each day in front of the jury clothed in prison garb. See, e.g., United States v. Olvera, 30
6    F.3d 1195, 1196 (9th Cir. 1994) (“Compelling a defendant to appear at trial in prison garb
7    [in a criminal case] is impermissible because the constant reminder of the defendant's
8    incarcerated status may affect jurors' perception of him or her as a wrongdoer.”).
9    Constitutional protections are weaker in a civil case than a criminal case, but similar logic
10   holds here.
11          For the reasons above, Defendant’s motion to have Roberts shackled and appear
12   in prison garb is DENIED and Plaintiff’s cross-motion is GRANTED. Dkts. 112, 119.1
13   Plaintiff’s attorneys shall ensure that Roberts is provided with civilian clothes each
14   morning of trial.
15          IT IS SO ORDERED.
16   Dated: March 14, 2019

17                                                 HONORABLE LARRY ALAN BURNS
                                                   Chief United States District Judge
18
19
20
21
22
23
24
25
26
     1 This order does not dispose of Plaintiff’s other request in Dkt. 119 to preclude evidence
27   related to Roberts’ previous convictions. This request and the remainder of the parties’
28   motions in limine will be decided at argument on Tuesday, March 19, 2019 at 9:00 A.M.



                                                 -3-
